
	
		I
		111th CONGRESS
		1st Session
		H. R. 4267
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Carter (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Wilson of South Carolina,
			 Mrs. Schmidt,
			 Mr. Olson,
			 Mr. Culberson,
			 Ms. Granger,
			 Mr. McCaul, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend
		  whistleblower protections to a member of the Armed Forces who alerts Department
		  of Defense investigation or law enforcement organizations, a person or
		  organization in the member’s chain of command, and certain other persons or
		  entities about the potentially dangerous ideologically based threats or actions
		  of another member against United States interests or security.
	
	
		1.Short titleThis Act may be cited as the
			 Military Whistleblower Protection
			 Enhancement Act.
		2.Protected
			 communications by members of the Armed Forces and prohibition of retaliatory
			 personnel actionsSection
			 1034(c)(2) of title 10, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(C)Ideologically based threats or actions of
				another member that the member providing the information reasonably believes
				could be counterproductive or detrimental to United States interests or
				security.
				.
		
